Title: From George Washington to Timothy Edwards, 10 August 1776
From: Washington, George
To: Edwards, Timothy



Sir
Head Qrs N. York Augt 10: 1776

This will be delivered you by Saml & John two of our friends of the Stock bridge Indians who have been here and expressed the desire of their people to become part of the Army of the United States. Havg wrote you fully on the 7 Inst. & transmitted a Copy of the Resolutn of Congress upon this Subject, which I presume will have reached you before this comes to hand, I have referred them to you for Information in the Instance of their application, & have only to request the favor of your early attention to what I then recommended to your care & direction. I am &c.
